United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     October 28, 2005
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk


                                         No. 05-60233
                                       Summary Calendar


       RAMZAN ALI, also known as Ali Ramzan;
       RAHEEL ALI, also known as Ali Raheel,

                                                            Petitioners,

                                             versus

       ALBERTO R. GONZALES, U.S.
       ATTORNEY GENERAL,

                                                            Respondent.

           Petition for Review of an Order of the Board of Immigration Appeals
                       (Agency Nos. A95 319 889 and A95 319 888)


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

       Petitioners appeal the Board’s denial of their petition to reopen the removal

proceeding. There being no new facts set forth, reopening was not warranted. No other

issue is properly before this court.

       Petition DENIED.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.